United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4434
                         ___________________________

                                    Jeffrey L. Hill

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

          Ray Wallace; Lee Kriehbiel; University of Arkansas at Fort Smith

                       lllllllllllllllllllll Defendants - Appellees
                                        ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Ft. Smith
                                  ____________

                               Submitted: July 28, 2017
                                Filed: July 31, 2017
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and SHEPHERD, Circuit Judges.
                       ____________

PER CURIAM.

     Jeffrey Hill appeals after the district court1 adversely granted summary
judgment in his consolidated actions asserting due process and Thirteenth

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
Amendment claims arising from his conditional admission to the University of
Arkansas at Fort Smith.

       We conclude that defendants’ motion for summary judgment was appropriately
granted, see Beaulieu v. Ludeman, 690 F.3d 1017, 1024 (8th Cir. 2012) (grant of
summary judgment is reviewed de novo), because there was no genuine issue as to
whether Hill was deprived of his liberty or property, as required for a due process
claim, see Creason v. City of Washington, 435 F.3d 820, 824 (8th Cir. 2006)
(discussing requirements for due process claim), or subjected to slavery or
involuntary servitude within the meaning of the Thirteenth Amendment, see United
States v. Kozminski, 487 U.S. 931, 942 (1988) (discussing meaning of words
“slavery” and “involuntary servitude” in Thirteenth Amendment). We further
conclude that the district court did not abuse its discretion in denying Hill’s motions
for sanctions, see Exec. Air Taxi Corp. v. City of Bismarck, 518 F.3d 562, 571 (8th
Cir. 2008) (denial of motion for sanctions is reviewed for abuse of discretion), or his
motion under Federal Rule of Civil Procedure 60(b), see In re Guidant Corp.
Implantable Defibrillators Prod. Liab. Litig., 496 F.3d 863, 866 (8th Cir. 2007)
(denial of Rule 60(b) motion is reviewed for abuse of discretion; Rule 60(b)
authorizes relief in only most exceptional cases).

     Accordingly, we affirm. See 8th Cir. R. 47B. We also deny Hill’s pending
motion for sanctions.
                      ______________________________




                                         -2-